Hall, Judge.
The employer in this workmen’s compensation case appeals from a judgment of the trial court denying and dismissing its petition to modify a superior court judgment for $5,490 procured by the employee in accordance with the Workmen’s Compensation Act, Code § 114-711.
The employee’s judgment was based on agreements as to compensation between employee and employer which were approved March 26 and May 20, 1963, by the State Board of Workmen’s Compensation. The employer’s petition to modify this judgment was based on a “Supplemental memorandum of agreement as to payment of compensation” signed by employee and employer, and approved by the board on May 20, 1963, reciting that the employee returned to work on March 18, 1963, “And we further agree that liability for temporary total disability ceased on March 18, 1963.”
“Assuming arguendo that parties to an original compensation award or agreement can enter into a new agreement effecting a change in the compensation payable, the approval of such an agreement by the Board of Workmen’s Compensation is not authorized unless the agreement stipulates facts showing that the claimant’s condition has changed since the original award or agreement.” Nationwide Mut. Ins. Co. v. Hamilton, 112 Ga. App. 452 (145 SE2d 645), certiorari denied, 112 Ga. App. 896. Where, as here, no supporting facts appear in the new agreement, it must follow that the superior court like the board is not authorized on the basis of this agreement to modify a judgment on behalf of the employee under Code § 114-711.

Judgment affirmed.

Woodruff, Saveli, Lane & Williams, John M. Williams, Lawson A. Cox, for appellant.
Gilbert, Patton & Carter, Thomas L. Carter, Jr., Edwin G. Schaefer, for appellee.